DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/412,865 filed on 1/22/2014 is presented for examination. Claims 1-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 8/26/2021 is acknowledged and the cited references have been considered in this examination.

DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 11,133,692 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:    A power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply which is able to discharge power to a load for generating an aerosol from an aerosol generation source and which is stored in the case… and... a temperature measuring unit stored in the case to measure temperature of the power supply… The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 1 of instant application: 14/161,485
Claim 1 of paten’d application US11,133,692
    A power supply unit for an aerosol inhaler, the power supply unit comprising: 
a case; 
a power supply which is able to discharge power to a load for generating an aerosol from an aerosol generation source and which is stored in the case; 
a discharging terminal configured to connect the load to the power supply; a charging terminal configured to connect the power supply to an external power supply and to be separate from the discharging terminal; 
a temperature measuring unit stored in the case to measure temperature of the power supply; and 
a control device configured to control an effective value of a first charging current to a value smaller than an effective value of a second charging current, wherein the first charging current is supplied to the power supply in a case where a measurement value of the temperature measuring unit is equal to or higher than a first threshold and the second charging current is supplied to the power supply in a case where the measurement value is lower than the first threshold.
  A power supply unit for an aerosol inhaler, the power supply unit comprising: 
a case; a
 power supply which is able to discharge power to a load for generating an aerosol from an aerosol generation source and which is stored in the case; 
a temperature measuring unit stored in the case to measure temperature of the power supply; and 
a control device configured to control first power or a first amount of power to a value smaller than second power or a second amount of power, wherein
 the first power or the first amount of power is supplied to the power supply in a case where a measurement value of the temperature measuring unit is equal to or higher than a first threshold and the second power or the second amount of power is supplied to the power supply in a case where the measurement value is lower than the first threshold.


Claims 2-7 of instant application are also rejected same, at least, for their dependency on reject claim 1 above.
Claim 8 is rejected on the ground of non-statutory double patenting over claim 8 of U.S. Patent No. US 11,133,692 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:    A power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply which is able to discharge power to a load for generating an aerosol from an aerosol generation source and which is stored in the case… and... a temperature measuring unit stored in the case to measure temperature of the power supply… The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 8 of instant application: 14/161,485
Claim 1 of paten’d application US11,133,692
    A power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply able to discharge power to a load for generating an aerosol from an aerosol generation source; a discharging terminal configured to connect the load to the power supply; a charging terminal configured to connect the power supply to an external power supply and to be separate from the discharging terminal; a temperature measuring unit configured to measure temperature of the power supply; and a control device configured to control an effective value of a first charging current to a value smaller than an effective value of a second charging current, wherein the first charging current is supplied to the power supply in a case where a measurement value of the temperature measuring unit is equal to or higher than a first threshold and the second charging current is supplied to the power supply in a case where the measurement value is lower than the first threshold, wherein in a case where the measurement value is equal to or higher than a second threshold 24larger than the first threshold, the control device stops charging of the power supply, and a value which is obtained by subtracting the first threshold from the second threshold is equal to or larger than an absolute value of an error of the temperature measuring unit in measuring the temperature.
  A power supply unit for an aerosol inhaler, the power supply unit comprising: a power supply able to discharge power to a load for generating an aerosol from an aerosol generation source; a temperature measuring unit configured to measure temperature of the power supply; and a control device configured to control first power or a first amount of power to a value smaller than second power or a second amount of power, wherein the first power or the first amount of power is supplied to the power supply in a case where a measurement value of the temperature measuring unit is equal to or higher than a first threshold and the second power or the second amount of power is supplied to the power supply in a case where the measurement value is lower than the first threshold, wherein in a case where the measurement value is equal to or higher than a second threshold larger than the first threshold, the control device stops charging of the power supply, and a value which is obtained by subtracting the first threshold from the second threshold is equal to or larger than an absolute value of an error of the temperature measuring unit in measuring the temperature.


Claims 9-11 of instant application are also rejected same, at least, for their dependency on reject claim 8 above.
Claim 12 of the instant application is somewhat similar to claim 12 of the patented application 11,133,692; hence rejected for non-statutory double patenting rejections similar to the above pair of claims described.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859